Nichols, Chief Justice.
Darrell Albert Weaver was indicted and convicted for the offenses of kidnapping and child molestation. Under the Act of 1968 (Ga. L. 1968, pp. 1249, 1302; Code Ann. § 26-2019), the maximum punishment for child molestation is 20 years imprisonment. Under the provision of the Act of 1968, supra (Code Arm. § 26-1311) the maximum punishment for kidnapping (where there is no allegation in the indictment that such kidnapping was for ransom or that there was bodily injury to the person kidnapped) is 20 years imprisonment. See Allen v. State, 233 Ga. 200 (210 SE2d 680).
The appellant in this case not having been convicted of a capital felony and the case not otherwise coming within the jurisdiction of this court, the appeal must be transferred to the Court of Appeals.

Transferred to the Court of Appeals.


All the Justices concur.

Louise T. Hornsby, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.